Exhibit INTERFACE, INC. RESTRICTED STOCK AGREEMENT This Restricted Stock Agreement (this “Agreement”) is entered into as of the day of , 20, by and between Interface, Inc. (the “Company”) and (“Grantee”). W I T N E S S E T H: WHEREAS, the Company has adopted the Interface, Inc. Omnibus Stock Incentive Plan (the “Plan”) which is administered by a committee appointed by the Company's Board of Directors (the “Committee”); and WHEREAS, the Committee has granted to Grantee an award of Restricted Shares under the terms of the Plan (the “Award”) to encourage Grantees continued loyalty and diligence; and WHEREAS,to comply with the terms of the Plan and to further the interests of the Company and Grantee, the parties hereto have set forth the terms of the Award in writing in this Agreement. NOW, THEREFORE, for and in consideration of the mutual promises herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1)Plan Provisions. In addition to the terms and conditions set forth herein, the Award is subject to and governed by the terms and conditions set forth in the Plan, which are hereby incorporated herein by reference.Any terms used herein with an initial capital letter shall have the same meaning as provided in the Plan, unless otherwise specified herein.In the event of any conflict between the provisions of this Agreement and the Plan, the Plan shall control. 2)Stock Award. Effective on , 20 (the “Grant Date”), and subject to the restrictions and other conditions set forth herein, the Committee granted to Grantee an Award of Shares of the Class B common stock, $.10 par value per share, of the Company; provided, however, that if all of the outstanding Class B Shares of the Company are converted into Class A Shares, then Class A Shares shall be substituted for the Class B Shares granted hereunder.Such Shares granted are hereinafter sometimes referred to as the “Restricted Shares.”The Fair Market Value of each Restricted Share awarded on the Grant Date was $. 3)Vesting Restrictions. (a)General.All or a portion (as applicable) of the Restricted Shares will vest and no longer be subject to forfeiture if one of several criteria is satisfied.As described below, these criteria are based on Company performance (i.e., increasing the Company’s earnings per share plus dividends), Grantees tenure of employment, the occurrence of a Change in Control (as defined in subsection (d) hereof), and/or certain events resulting in termination of Grantees employment with the Company. (b)Performance.The Restricted Shares shall vest to the extent that the performance vesting criterion specified herein is achieved.The performance vesting criterion is an increase in annual “EPSD” (earnings per share achieved by the Company plus dividends declared and paid by the Company) from a baseline EPSD of $ ($ earnings per share, plus $ dividends) measured against a target EPSD of $.The performance period is a three-year period – fiscal , and – with a performance measurement and vesting opportunity as of the end of each fiscal year when the audited financial results are reviewed with the Company’s Board of Directors (typically at a regular meeting of the Board each February).The vesting of Restricted Shares for each annual period will be pro rata based on the degree to which the performance target has been achieved.For example, if fiscal EPSD were $, then Grantee would at that time become vested in % of the Restricted Shares (since % of the $ “spread” between the $ EPSD baseline and the $ EPSD target would have been achieved).A similar vesting opportunity will occur for fiscal and fiscal EPSD performance, but only to the extent the “spread” between the baseline EPSD and target EPSD has not previously been achieved.At such time, relative to the three-year performance period, as the $ EPSD target may be exceeded, additional restricted shares (the “Additional Shares”) will be issued to Grantee based on the degree to which the three-year EPSD target is exceeded.For example, if fiscal EPSD were $, any previously unvested Restricted Shares would vest, and Additional Shares, in the amount of % of the original award hereunder, would be issued to Grantee for the over-performance (as % of the $ spreadbetween the $ EPSD baseline and $ EPSD target would have been achieved). (c)Tenure of Employment.Subject to the following sentence of this subsection (c), if Grantee remains continuously employed by the Company or any of its Subsidiaries until the five-year anniversary of the Grant Date, 50 percent of the Restricted Shares granted hereunder will vest on saiddate and no longer be subject to forfeiture (and the balance of the Restricted Shares granted hereunder that have not previously vested will be forfeited).Notwithstanding the foregoing, the Restricted Shares eligible to time vest on the five-year anniversary of the Grant Date will be reduced, share for share, by the number of shares that performance vest (pursuant to subsection (b) hereof) during the three-year performance period.(Thus, if at least 50% of the Restricted Shares performance vest in connection with the three-year performance period, there will be no Restricted Shares eligible to time vest under this subsection.) (d)Change in Control.If a Change in Control (as defined below) occurs at any time prior to, or within 30 days following, the five-year anniversary of the Grant Date, any Restricted Shares granted hereunder that have not yet vested will do so on the date of the Change in Control, and Grantee thereupon will become vested in all such Restricted Shares.For purposes hereof: - 2 - (x)“Change in Control” shall mean the earliest to occur of: (i)during such period as the holders of the Companys Class B common stock are entitled to elect a majority of the Companys Board of Directors, the Permitted Holders (as defined below) shall at any time fail to be the “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of a majority of the issued and outstanding shares of the Companys Class B common stock; (ii)at any time during which the holders of the Companys Class B common stock have ceased to be entitled to elect a majority of the Companys Board of Directors, the acquisition by any “person”, entity, or “group” of “beneficial ownership” (as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, and rules promulgated thereunder) of more than 30 percent of the outstanding capital stock entitled to vote for the election of directors (“Voting Stock”) of (A) the Company, or (B) any corporation which is the surviving or resulting corporation, or the transferee corporation, in a transaction described in clause (iii)(A) or (iii)(B) immediately below; (iii)the effective time of (A) a merger, consolidation or other business combination of the Company with one or more corporations as a result of which the holders of the outstanding Voting Stock of the Company immediately prior to such merger or consolidation hold less than 51 percent of the Voting Stock of the surviving or resulting corporation, or (B) a transfer of all or substantially all of the property or assets of the Company other than to an entity of which the Company owns at least 51 percent of the Voting Stock, or (C) a plan of complete liquidation of the Company; and (iv)the election to the Board of Directors of the Company, without the recommendation or approval of Ray C. Anderson if he is then serving on the Board of Directors, or, if he is not then serving, of the incumbent Board of Directors of the Company, of the lesser of (A) four directors, or (B) directors constituting a majority of the number of directors of the Company then in office. (y)“Permitted Holders” shall mean Ray C. Anderson, Daniel T. Hendrix, JohnR. Wells, Raymond S. Willoch, Robert A. Coombs, Patrick C. Lynch, Lindsey K. Parnell, Carl I. Gable, and J.
